[Cite as Chesapeake Exploration, L.L.C. v. Oil & Gas Comm., 135 Ohio St.3d 204, 2013-Ohio-
224.]




    CHESAPEAKE EXPLORATION, L.L.C. v. OIL & GAS COMMISSION ET AL.
          [Cite as Chesapeake Exploration, L.L.C. v. Oil & Gas Comm.,
                       135 Ohio St.3d 204, 2013-Ohio-224.]
Oil and gas wells—Issuance of permit to drill not appealable—R.C. 1509.03,
        1509.06, and 1509.36—Writ of prohibition issued.
   (No. 2012-1207—Submitted January 9, 2013—Decided January 30, 2013.)
                                    IN PROHIBITION.
                                __________________
        Per Curiam.
        {¶ 1} This is an action for a writ of prohibition to prevent respondents,
the Ohio Oil and Gas Commission and three of its five members, from exercising
jurisdiction in an appeal from the issuance by the chief of the Ohio Division of
Oil and Gas Resources Management of a permit to relator, Chesapeake
Exploration, L.L.C. (“Chesapeake”), to drill an oil and gas well, and to vacate the
commission’s actions in the appeal.          Because the commission patently and
unambiguously lacks jurisdiction over the appeal from the chief’s issuance of the
permit, we grant the writ.
                                         Facts
        {¶ 2} In 2004, Summitcrest, Inc. entered into an oil and gas lease with
Mason Dixon, who assigned the lease to Burlington Resources. A portion of
Burlington’s lease interests was ultimately assigned to Chesapeake, which is an
Oklahoma limited-liability company that is registered to do business in Ohio.
        {¶ 3} Chesapeake applied to the Ohio Division of Oil and Gas Resources
Management for a permit under R.C. 1509.06 to drill an oil and gas well on the
lease property. In March 2012, the chief of the division issued a permit to
                            SUPREME COURT OF OHIO




Chesapeake to drill the well. Summitcrest appealed the chief’s issuance of the
permit to the Oil and Gas Commission.
         {¶ 4} Under R.C. 1509.36, the chief of the division is the appellee in
appeals from orders of the chief. The division filed a motion to dismiss the appeal
based on its claim that the issuance of permits to drill oil and gas wells did not
constitute an order that was appealable to the commission.            Chesapeake
intervened and joined in the division’s motion to dismiss.
         {¶ 5} On July 10, 2012, the commission denied the motion to dismiss,
relying on former R.C. 1509.03(B) and its determination that “the statutory and
regulatory provisions directly addressing the jurisdiction of the Oil & Gas
Commission did not specifically preclude an appeal of the Chief’s issuance of a
drilling permit to the Oil & Gas Commission.” The three members who voted to
deny the motion constituted a quorum of the commission, with the two remaining
members recusing themselves.
         {¶ 6} On July 19, 2012, Chesapeake filed this action for a writ of
prohibition to prevent respondents, the Oil and Gas Commission and the three
commission members who denied the motion to dismiss the appeal, from
exercising further jurisdiction in the appeal and to vacate any actions taken by
them. On July 23, the commission heard the appeal, and on August 8, the
commission decided the merits of the appeal by affirming the issuance of the
drilling permit to Chesapeake. No party appealed the commission’s August 8
order.
         {¶ 7} On August 31, respondents filed a motion to dismiss this
prohibition case based on mootness, and on September 10, Chesapeake filed a
memorandum in opposition.       Summitcrest filed a motion to intervene as an
additional respondent, but it later withdrew the motion after the commission
decided the merits of its appeal on August 8. We denied respondents’ motion to
dismiss, granted an alternative writ, and issued a schedule for the presentation of



                                         2
                                      January Term, 2013




evidence and briefs. 133 Ohio St.3d 1408, 2012-Ohio-4650, 975 N.E.2d 1027.
We later denied respondents’ motion for leave to argue lack of standing in their
merit brief. 133 Ohio St.3d 1480, 2012-Ohio-5246, 978 N.E.2d 205.1
          {¶ 8} This cause is now before the court for our consideration of the
merits.
                                             Analysis
          {¶ 9} To be entitled to the requested writ of prohibition, Chesapeake
must establish that (1) the commission and its members are about to or have
exercised quasi-judicial power, (2) the exercise of that power is unauthorized by
law, and (3) denying the writ would result in injury for which no other adequate
remedy exists in the ordinary course of law. State ex rel. Bell v. Pfeiffer, 131
Ohio St.3d 114, 2012-Ohio-54, 961 N.E.2d 181, ¶ 18 and 23; State ex rel. Miller
v. Warren Cty. Bd. of Elections, 130 Ohio St.3d 24, 2011-Ohio-4623, 955 N.E.2d
379, ¶ 12.
          {¶ 10} The commission and its named members exercised quasi-judicial
power by accepting jurisdiction over Summitcrest’s appeal from the division
chief’s issuance of an oil and gas permit to Chesapeake. The appeal provided in
R.C. 1509.36 requires a hearing resembling a judicial trial. See Miller at ¶ 13.
          {¶ 11} For the remaining requirements, “[i]f an inferior tribunal patently
and unambiguously lacks jurisdiction, prohibition will lie to prevent any future
unauthorized exercise of jurisdiction and to correct the results of prior
jurisdictionally unauthorized actions.” State ex rel. Baker v. State Personnel Bd.
of Review, 85 Ohio St.3d 640, 642, 710 N.E.2d 706 (1999). “Where jurisdiction
is patently and unambiguously lacking, relators need not establish the lack of an

1. Chesapeake has standing to raise its prohibition claim. An entity has standing in a prohibition
case if it “is either a party to the proceeding sought to be prohibited * * * or demonstrates an
injury in fact to a legally protected interest.” State ex rel. Matasy v. Morley, 25 Ohio St.3d 22, 23,
494 N.E.2d 1146 (1986). Chesapeake was a party to the appeal it sought to prohibit, and it was
forced to expend time and money to defend against the appeal that it claims the commission
lacked jurisdiction to decide.




                                                  3
                             SUPREME COURT OF OHIO




adequate remedy at law because the availability of alternate remedies like appeal
would be immaterial.” State ex rel. Sapp v. Franklin Cty. Court of Appeals, 118
Ohio St.3d 368, 2008-Ohio-2637, 889 N.E.2d 500, ¶ 15.
       {¶ 12} The dispositive issue is thus whether the Oil and Gas Commission
patently and unambiguously lacked jurisdiction over Summitcrest’s appeal.
                  Patent and Unambiguous Lack of Jurisdiction
       {¶ 13} The General Assembly created the Oil and Gas Commission. See
R.C. 1509.35(A) (“There is hereby created an oil and gas commission consisting
of five members appointed by the governor”). Because the commission is a
creation of state law, “its powers and duties extend only so far as the statutes grant
authority, while being constrained by whatever limits the statutes impose.”
Delaney v. Testa, 128 Ohio St.3d 248, 2011-Ohio-550, 943 N.E.2d 546, ¶ 20
(office of county auditor); see also Cincinnati School Dist. Bd. of Edn. v.
Hamilton Cty. Bd. of Revision, 87 Ohio St.3d 363, 367, 721 N.E.2d 40 (2000)
(county board of revision); Morgan Cty. Budget Comm. v. Bd. of Tax Appeals,
175 Ohio St. 225, 193 N.E.2d 145 (1963), paragraphs three and four of the
syllabus (state board of tax appeals). “When the General Assembly grants an
administrative agency power to hear appeals, the statutory language determines
the parameters of the agency’s jurisdiction.” Cuyahoga Cty. Bd. of Cty. Commrs.
v. Daroczy, 10th Dist. No. 08AP-123, 2008-Ohio-5564, ¶ 17.
       {¶ 14} Under R.C. 1509.36, “[a]ny person adversely affected by an order
by the chief of the division of oil and gas resources management may appeal to
the oil and gas commission for an order vacating or modifying the order.” For oil
and gas wells, however, a permit to drill a new well, drill an existing well deeper,
reopen a well, convert a well to any use other than its original purpose, or plug
back a well to a different source of supply, including associated production
operations, is not considered to be an order of the chief of the division. R.C.
1509.06(F) (“The issuance of a permit shall not be considered an order of the



                                          4
                                January Term, 2013




chief”).   Because these statutes relate to the same subject matter, they are
considered in pari materia so as to give full effect to the provisions. State ex rel.
Waters v. Spaeth, 131 Ohio St.3d 55, 2012-Ohio-69, 960 N.E.2d 452, ¶ 11; State
ex rel. Colvin v. Brunner, 120 Ohio St.3d 110, 2008-Ohio-5041, 896 N.E.2d 979,
¶ 46.
        {¶ 15} Although R.C. 1509.36 generally confers appellate jurisdiction on
the Oil and Gas Commission over appeals from orders of the chief of the Division
of Oil and Gas Resources Management by persons adversely affected, R.C.
1509.06(F) manifestly divests the commission of appellate jurisdiction over the
chief’s decisions to issue permits for oil and gas wells. See Rosen v. Celebrezze,
117 Ohio St.3d 241, 2008-Ohio-853, 883 N.E.2d 420, ¶ 46 (“the mere fact that
the Ohio court has basic statutory jurisdiction to determine custody matters in
legal-separation and divorce cases * * * does not preclude a more specific statute
* * * from patently and unambiguously divesting the court of such jurisdiction”);
State ex rel. Sanquily v. Lucas Cty. Court of Common Pleas, 60 Ohio St.3d 78, 80,
573 N.E.2d 606 (1991) (“We need not * * * refuse the writ in every case where
‘basic statutory jurisdiction’ exists”). That is, by the plain language of these
provisions, the chief’s issuance of a permit for an oil and gas well does not
constitute an order of the chief and cannot be appealed to the commission.
        {¶ 16} The commission’s reliance on former R.C. 1509.03(B) does not
warrant a different result. Former R.C. 1509.03(B) provided:


               Any order issuing, denying, or modifying a permit or
        notices required to be made by the chief pursuant to this chapter
        shall be made in compliance with Chapter 119. of the Revised
        Code * * *. Every order issuing, denying, or modifying a permit
        under this chapter and described as such shall be considered an




                                         5
                             SUPREME COURT OF OHIO




       adjudication order for purposes of Chapter 119. of the Revised
       Code.


2011 Am.Sub.H.B. No. 153. A version substantively the same was first enacted
in 1982. Am.H.B. No. 745, 139 Ohio Laws, Part II, 4374.
       {¶ 17} As Chesapeake cogently observes, former R.C. 1509.03(B) neither
expanded the Oil and Gas Commission’s appellate jurisdiction under R.C.
1509.36 nor defined which orders of the chief of the Division of Oil and Gas
Resources Management are appealable. At most, former R.C. 1509.03(B) merely
provided that decisions of the chief that are considered to be orders should
comply with R.C. Chapter 119. Construing these provisions in this manner does
not render R.C. 1509.03(B) superfluous, because it would still apply to certain
permits issued by the chief. See R.C. 1509.21 (permit issued by chief to conduct
secondary or additional mining operations), 1509.22 (permit issued by chief to
inject brine or other waste substances into an underground formation), and
1509.27 (permit issued by the chief for a mandatory pooling order).
       {¶ 18} Moreover, insofar as former R.C. 1509.03(B) could be found to
conflict with R.C. 1509.06(F), the amendment to R.C. 1509.06(F) specifying that
the issuance of a permit is not an order, which is the later enactment, prevails.
2010 Sub.S.B. No. 165. See Summerville v. Forest Park, 128 Ohio St.3d 221,
2010-Ohio-6280, 943 N.E.2d 522, ¶ 26, quoting Davis v. State Personnel Bd. of
Rev., 64 Ohio St.2d 102, 105, 413 N.E.2d 816 (1980) (“ ‘Utilizing the rules of
statutory construction contained in R.C. 1.12, 1.51, and 1.52, a specific statute,
enacted later in time than a preexisting general statute, will control where a
conflict between the two arises’ ”).
       {¶ 19} Finally, although “statutes providing for appeals should be given a
liberal interpretation in favor of appeal * * *, where jurisdiction is dependent
upon a statutory grant, this court is without the authority to create jurisdiction



                                        6
                                 January Term, 2013




when the statutory language does not.            That power resides in the General
Assembly.” Waltco Truck Equip. Co. v. Tallmadge Bd. of Zoning Appeals, 40
Ohio St.3d 41, 42-43, 531 N.E.2d 685 (1988); see also State ex rel. Shisler v.
Ohio Pub. Emps. Retirement Sys., 122 Ohio St.3d 148, 2009-Ohio-2522, 909
N.E.2d 610, ¶ 25 (“there is no need to liberally construe statutes with unequivocal
and definite meanings”).
          {¶ 20} Therefore, because the chief’s issuance of a permit to Chesapeake
for an oil and gas well did not constitute an order of the chief, R.C. 1509.36 did
not confer appellate jurisdiction on the Oil and Gas Commission to review the
chief’s decision, and the commission patently and unambiguously lacks
jurisdiction over Summitcrest’s appeal.
                                     Conclusion
          {¶ 21} Based on the foregoing, Chesapeake has established its entitlement
to the requested extraordinary relief.            Because the pertinent facts are
uncontroverted and Chesapeake’s right to relief is clear, we grant a writ of
prohibition to prevent the Oil and Gas Commission from exercising further
jurisdiction in Summitcrest’s appeal from the chief’s issuance of a permit to
Chesapeake for the oil and gas well and to compel the commission to vacate its
decisions rendered in the appeal, including its August 8, 2012 decision on the
merits.
                                                                      Writ granted.
          O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, and O’NEILL, JJ.,
concur.
          PFEIFER and LANZINGER, JJ., dissent.
                                __________________
          PFEIFER, J., dissenting.
          {¶ 22} At the time of Summitcrest, Inc.’s appeal to the Oil and Gas
Commission in this case, the commission did not patently and unambiguously



                                          7
                             SUPREME COURT OF OHIO




lack jurisdiction. R.C. 1509.36 provides, “Any person adversely affected by an
order by the chief of the division of oil and gas resources management may appeal
to the oil and gas commission for an order vacating or modifying the order.”
Pursuant to former R.C. 1509.03(B), the issuance of a permit by the chief of the
division constituted an order:


               Any order issuing, denying, or modifying a permit or
       notices required to be made by the chief pursuant to this chapter
       shall be made in compliance with Chapter 119. of the Revised
       Code * * *. Every order issuing, denying, or modifying a permit
       under this chapter and described as such shall be considered an
       adjudication order for purposes of Chapter 119. of the Revised
       Code.


2011 Am.Sub.H.B. No. 153.
       {¶ 23} Thus, the statutes provided that any person adversely affected by
an order of the chief of the Division of Oil and Gas Resources Management may
appeal to the commission to vacate or modify the order. Former R.C. 1509.03(B)
provided that an order by the division that issues a permit is an adjudication order.
These statutes, when read in pari materia, gave the commission jurisdiction over
Summitcrest’s appeal.
       {¶ 24} The 2012 amendment to R.C. 1509.03(B)—“Division (B)(1) of
this section does not apply to a permit issued under section 1509.06 of the
Revised Code”—clears up any ambiguity regarding the interplay of R.C.
1509.03(B) and 1509.06. 2012 Am.Sub.S.B. No. 315. But until that amendment,
the commission did not unambiguously lack jurisdiction over appeals of the chief
of the division’s granting of permits. Accordingly, I dissent.
                                 __________________



                                         8
                                 January Term, 2013




       LANZINGER, J., dissenting.
       {¶ 25} The amendment to R.C. 1509.03(B)(1) specifying that division
(B)(1) “does not apply to a permit issued under section 1509.06 of the Revised
Code,” 2012 Am.Sub.S.B. No. 315, did not become effective until September 10,
2012. The previous month, on August 8, the commission had decided the merits
of the appeal by affirming the issuance of the drilling permit to Chesapeake and
no party had appealed the commission’s August 8 order. Because I do not believe
that the commission patently and unambiguously lacked jurisdiction at the time
that it acted, I respectfully dissent from the order granting the writ of prohibition.
                               __________________
       Vorys, Sater, Seymour & Pease, L.L.P., John K. Keller, Robert J.
Krummen, and Daniel E. Shuey, for relator.
       Michael DeWine, Attorney General, and William J. Cole and Brandon C.
Duck, Assistant Attorneys General, for respondents.
                           ________________________




                                           9